796 S.W.2d 707 (1990)
The ADVERTISING AND POLICY COMMITTEE OF the AVIS RENT A CAR SYSTEM et al.
v.
AVIS RENT A CAR SYSTEM, INC. and Avis, Inc.
No. C-9242.
Supreme Court of Texas.
October 17, 1990.
Joint motion of the parties pursuant to settlement filed herein on October 11, 1990 is granted. The opinions and judgments of the court of appeals are vacated, and the causes are remanded to the trial court for entry of judgment in accordance with the settlement agreement of the parties. Rule 59(a), Tex.R.App.P.